Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (Pub. No.: US 2019/0363100) in view of another LEE (Pub. No.: US 2019/0333929) (hereinafter `929).
Re claim 1, LEE, FIG. 1A teaches a three-dimensional (3D) memory device, comprising: 
a substrate (10); 
a memory stack (ST, ¶ [0029]) comprising interleaved conductive layers (11A/11B) and dielectric layers (12, [0024] above the substrate; 
a plurality of channel structure (13A/13B, ¶ [0035]) extending vertically through the memory stack; 
a plurality of channel local contact above (17A/17B) each of which is and in contact one of with the channel structure; and 
a slit structure (19A/19B/20) extending vertically through the memory stack, and laterally in a bit-line direction (“the channel patterns 13A may be connected to bit lines through the first pads 17A”, ¶ [0033]), wherein the slit structure separates the memory stack into a plurality of blocks, and wherein each of the plurality of blocks comprise a subset of the plurality of channel structures (13A/13B), wherein the slit structure comprises a contact comprising a first contact portion (19A) and a second contact portion (19B) above the first contact portion and having a different material of the first contact portion [0042], and 
wherein an upper end of the second contact portion (19B of FIG. 3I) of the slit structure is flush (expose) with an upper end of each of the plurality of channel local contact (17A/17B of FIG. 3K); and
wherein the first contact portion of the slit structure comprises polysilicon (19A, ¶ [0042]).
LEE fails to teach wherein an upper end of the second contact portion of the slit structure is coplanar with an upper end of the channel local contact, and the second contact portion of the slit structure and each of the plurality of channel local contact comprise a same metal.
`929 teaches wherein an upper end of the second contact portion (193B, FIG. 4, [0046]) of the slit structure is coplanar with an upper end of the channel local contact (195, [0065]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the manufacturing of the interconnect structure as taught by `929, SUMMARY. 
Moreover, `929 differs from the invention by not showing the second contact portion of the slit structure and each of the plurality of channel local contact comprise a same metal. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper metal is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 4, in the combination, LEE, FIG. 1A teaches the 3D memory device of claim 1, wherein 
the slit structure comprises a spacer (20) laterally between the contact of the slit structure and the conductive layers (11A/11B) of the memory stack (ST); and 
the upper end of the second contact portion (19B) of the slit structure does not exceed a boundary of the spacer (20) in a plan view.
Re claim 5, in the combination, LEE, FIG. 1A teaches the 3D memory device of claim 4, wherein a diameter of the upper end of the second contact portion (19B) is not greater than an outer diameter of the spacer (20).
Re claim 6, in the combination, LEE, FIG. 1A teaches the 3D memory device of claim 5, wherein the diameter of the upper end of the second contact portion (19B) is greater than a diameter of each of the plurality of channel local contacts (17A/17B).
Re claim 7, in the combination, LEE, FIG. 3E teaches the 3D memory device of claim 1, wherein each channel structure of the plurality of channel structure comprises a semiconductor channel (38A), a memory film (37, [0065]), and a channel plug (the one contact the channel to the other peripheral device in the memory structure that is not shown) in a top portion of the channel structure and in contact with one of the plurality of channel local contacts (17A/17B).
Re claim 8, LEE, FIG. 1A teaches a three-dimensional (3D) memory device, comprising: 
a substrate (10); 
a memory stack (ST) comprising interleaved conductive layers (11A/11B) and dielectric layers (12) above the substrate; 
a plurality of channel structure (13A/13B) extending vertically through the memory stack; 
a plurality of channel local contacts each located above (17A/17B) and in contact with one of the plurality of channel structure; and 
a slit structure (19A/19B/20) extending vertically through the memory stack, and laterally in a bit-line direction (“the channel patterns 13A may be connected to bit lines through the first pads 17A”, ¶ [0033]), wherein the slit structure separates the memory stack into a plurality of blocks, and wherein each of the plurality of blocks comprise a subset of the plurality of channel structures (13A/13B),
wherein the slit structure (19A/19B/20) comprises a spacer (20) and a contact comprising a first contact portion (poly-silicon material of 19A, [0042]) and a second contact portion (metal material of 19B) above the first contact portion and having a different material of the first contact portion,
wherein a diameter of an upper end of the second contact portion (top most portion of 19B) is greater than a diameter of an upper end of the first contact portion (19A) and is not greater than an outer diameter of the spacer (20),
wherein an upper end of the second contact portion (19B of FIG. 3I) of the slit structure is flush (expose) with an upper end of the channel local contact (17A/17B of FIG. 3K).
LEE fails to teach wherein an upper end of the second contact portion of the slit structure is coplanar with an upper end of each of the plurality of channel local contact, and the second contact portion of the slit structure and each of the plurality of channel local contact comprise a same metal.
`929 teaches wherein an upper end of the second contact portion (193B, FIG. 4, [0046]) of the slit structure is coplanar with an upper end of the channel local contact (195, [0065]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the manufacturing of the interconnect structure as taught by `929, SUMMARY. 
Moreover, `929 differs from the invention by not showing the second contact portion of the slit structure and each of the plurality of channel local contact comprise a same metal. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper metal is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 11, in the combination, LEE, FIG. 1A teaches the 3D memory device of claim 8, wherein the diameter of the upper end of the second contact portion (19B) is greater than (in drawing scale) a diameter of each channel structure of the plurality of channel local contact (17A/17B).
In re claim 21, LEE differs from the invention by not showing 
wherein the same metal comprises tungsten (claim 21).
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Claim(s) 8, 11, 22-24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO2018038786) (hereinafter `786) in view of LEE.
Re claim 8, `786, FIG. 26 teaches a three-dimensional (3D) memory device, comprising: 
a substrate (61); 
a memory stack (ST) comprising interleaved conductive layers (42, FIG. 6G, ¶ [0108]) and dielectric layers (32) above the substrate; 
a plurality of channel structure (60, [0115]) extending vertically through the memory stack; 
a plurality of channel local contacts each located above (88) and in contact with one of the plurality of channel structures; and 
a slit structure (74/76/86/8P) extending vertically through the memory stack, and laterally in a bit-line direction (“Bit lines (not shown) in electrical contact with the drain contact via structures 88 can be formed in the line level dielectric layer”, ¶ [0107]), wherein the slit structure separates the memory stack into a plurality of blocks, and wherein each of the plurality of blocks comprise a subset of the plurality of channel structures (60),
wherein the slit structure comprises a spacer (74) and a contact portion (76), and 
wherein an upper end of the second contact portion (76) of the slit structure is coplanar with an upper end of each of the plurality of channel local contacts (88).
`786 fails to teach wherein the slit structure comprises a spacer and a contact comprising a first contact portion and a second contact portion above the first contact portion and having a different material of the first contact portion, and 
a diameter of an upper end of the second contact portion is greater than a diameter of an upper end of the first contact portion and is not greater than an outer diameter of the spacer, and
wherein the first contact portion of the slit structure comprises polysilicon.
LEE teaches wherein the slit structure comprises a spacer (74) and a contact comprising a first contact portion (poly-silicon material of 19A, [0042]) and a second contact portion (metal material of 19B) above the first contact portion and having a different material of the first contact portion,
Wherein a diameter of an upper end of the second contact portion (top most portion of 19B) is greater than a diameter of an upper end of the first contact portion (19A) and is not greater than an outer diameter of the spacer (20), and
wherein the first contact portion of the slit structure comprises polysilicon (19A, ¶ [0042]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving the operational reliability of the three-dimensional non-volatile memory device as taught by LEE, [0004]. 
Moreover, `786 differs from the invention by not showing the second contact portion of the slit structure and each of the plurality of channel local contact comprise a same metal. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper metal is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 11, in the combination, LEE, FIG. 1A teaches the 3D memory device of claim 8, wherein the diameter of the upper end of the second contact portion (19B) is greater than (in drawing scale) a diameter of each channel local contact of the plurality of channel local contacts (17A/17B).
Re claim 22, in the combination, `786, FIG. 26 teaches the 3D memory device of claim 10, wherein the first contact portion of the slit structure comprises polysilicon (76, ¶ [0105]), and the second contact portion (said 86/6P) of the slit structure (74/76/86/8P) and each of the plurality of channel local contact (88) comprise a same metal.
Re claim 23, `786 differs from the invention by not showing wherein the same metal comprises tungsten.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 24, in the combination, `786, FIG. 26 teaches the 3D memory device of claim 8, wherein each of the plurality of channel structures comprises a semiconductor channel (601, [0078]) and a memory film (50, FIG. 6D, [0071]).
Re claim 25, in the combination, `786, FIG. 26 teaches the 3D memory device of claim 8, wherein each channel structure of the plurality of channel structure comprises a channel plug (88) in a top portion of the channel structure (601) and in contact with its channel local contact (63).
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that prior arts fail to teach:
“a slit structure extending vertically through the memory stack and laterally in a bit-line direction, wherein the slit structure separates the memory stack into a plurality of blocks, and wherein each of the plurality of blocks comprise a subset of the plurality of channel structures, and 
wherein the first contact portion of the slit structure comprises polysilicon, and the second contact portion of the slit structure and each of the plurality of channel local contacts comprise a same metal…”, pages 2-3.

The Examiner respectfully submits that LEE, FIG. 1A still reads on: laterally in a bit-line direction (“the channel patterns 13A may be connected to bit lines through the first pads 17A”, ¶ [0033]), wherein the slit structure separates the memory stack into a plurality of blocks, and wherein each of the plurality of blocks comprise a subset of the plurality of channel structures (13A/13B),
Moreover, in the combination, `929 differs from the invention by not showing the second contact portion of the slit structure and each of the plurality of channel local contact comprise a same metal. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper metal is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
`786, FIG. 26 still reads on: laterally in a bit-line direction (“Bit lines (not shown) in electrical contact with the drain contact via structures 88 can be formed in the line level dielectric layer”, ¶ [0107]), wherein the slit structure separates the memory stack into a plurality of blocks, and wherein each of the plurality of blocks comprise a subset of the plurality of channel structures (60),
Moreover, in the combination, `786 differs from the invention by not showing the second contact portion of the slit structure and each of the plurality of channel local contact comprise a same metal. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper metal is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894